Citation Nr: 0412954	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-20 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
residuals of a low back injury, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a neck disability, 
to include as secondary to service-connected residuals of a 
low back injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from November 1942 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) that denied an 
increased disability evaluation for residuals of a back 
injury and denied service connection for a neck disability.  
The veteran has been represented by the American Legion 
throughout this appeal.

A review of the record reflects that a motion to advance on 
the docket was filed in April 2004.  By letter dated in May 
2004, the Board ruled favorably on the motion to advance this 
case on the docket.  See 38 C.F.R. § 20.900 (c) (2003).


REMAND

The Board notes that the RO has evaluated the veteran's 
service-connected low back disorder pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5294 (2003) for sacroiliac injury 
and weakness.  

In December 2002, the veteran submitted a timely notice of 
disagreement with the June 2002 rating decision that, in 
pertinent part, denied service connection for a neck 
disability.  Moreover, the veteran has asserted that his neck 
disability is secondary to his service-connected residuals of 
a back injury.  Service connection is warranted for 
disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability. In the case of aggravation, 
such secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation. 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

The RO has not issued a statement of the case (SOC) to the 
veteran which addresses this issue.  The United States Court 
of Appeals for Veterans Claims (Court) has directed that 
where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).

Furthermore, the veteran has not been afforded VA examination 
that determined the relationship, if any, between the 
veteran's service-connected low back disability and his neck 
disability.  VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

A January 2002 private clinical note and an August 2003 
written statement from the veteran reflect that C. R. 
Bradford, M.D., has been treating the veteran's low back and 
neck disabilities.  Clinical documentation of the veteran's 
low back disability is not of record.  VA should obtain all 
relevant private treatment records that could potentially be 
helpful in resolving the veteran's claims.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

A January 2002 written statement from the veteran conveys 
that residuals of his low back injury had worsened since the 
last rating decision.  A report of an April 2002 VA 
compensation examination shows that the veteran was evaluated 
only for his neck disability and not for residuals of his low 
back injury.  

In September 2003, the Secretary of VA amended the portions 
of the Schedule For Rating Disabilities applicable to spinal 
and other back disabilities.  The Board observes that the 
evaluation of the residuals of the veteran's low back injury 
has not been reviewed by the RO under the amended 
regulations.  

Therefore, the Board finds that a VA compensation examination 
would be helpful in resolving these issues.

The statutes and regulations governing the adjudication of 
claims for VA direct that, upon receipt of a complete or 
substantially complete application, VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate his claims.  VA shall make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The veteran was 
apparently not provided with a VCAA notice that informed him 
of the evidence needed to support his claim for an increased 
disability evaluation for residuals of his low back injury 
and the evidence needed to support his claim for service 
connection for his neck disability; what actions he needed to 
undertake; and how VA would assist him in developing his 
claims.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to appellants.  Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify the veteran if further action is 
required on the veteran's part.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

?	The RO should contact the veteran 
and request that he provide 
information as to all treatment of 
his low back disability after 
December 2000, and all treatment of 
his neck disability, including the 
names and addresses of all health 
care providers.  

?	Upon receipt of the requested 
information and the appropriate 
releases, the RO should contact Dr. 
Bradford and all other identified 
health care providers and request 
that they forward copies of all 
available clinical documentation 
pertaining to treatment provided to 
the veteran.  

?	All evidence obtained should be 
associated with the veteran's claims 
folder.  If the RO is unable to 
obtain any pertinent evidence 
identified by the veteran, it should 
so inform the veteran and his 
representative and request them to 
submit the outstanding evidence.  

3.  The RO should then schedule the 
veteran for VA compensation examination 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his low back and neck disabilities.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Send the claims 
folder to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.  

?	With respect to the low back 
disability, the examiner should 
identify the limitation of activity 
imposed by the veteran's low back 
disability and any associated pain 
with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  
Determinations on whether the 
veteran exhibits pain with use of 
the low back should be noted and 
described.  If feasible, the 
determinations concerning pain, 
weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination 
is not feasible, this should be 
stated for the record and the 
reasons provided.  The examiner 
should express an opinion as to the 
impact of the veteran's low back 
disability upon his vocational 
pursuits.  

?	The examiner should provide the 
forward flexion and the combined 
range of motion of the thoracolumbar 
spine and the cervical spine.  The 
examiner should indicate whether the 
veteran manifests muscle spasm or 
guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  The 
examiner should also state whether 
the veteran manifests muscle spasm 
on extreme forward bending; or loss 
of lateral spine motion, unilateral, 
in standing motion; or severe back 
disability (i.e., listing of whole 
spine to opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of 
joint space, or some of the above 
with abnormal mobility on forced 
motion).  

?	The examination is to take into 
consideration the criteria, both 
prior to and effective September 26, 
2003, for rating spinal and other 
back disorders.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  

?	With respect to the neck disability, 
the examiner should address the 
following questions:  Is it more 
likely than not (i.e., probability 
greater than 50 percent); at least 
as likely as not (i.e., probability 
of 50 percent); or less likely than 
not (i.e., probability less than 50 
percent) that any identified neck 
disability:

1.	had its onset during active 
service resulting from an 
injury documented in the 
service medical records; 
2.	is etiologically related to or 
increased in severity beyond 
its natural progression as the 
result of his service-connected 
residuals of his low back 
injury; or 
3.	is in any other way causally 
related to active service? 

?	The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.

?	A report should be prepared and 
associated with the veteran's VA 
claims folder.  The rationale for 
all opinions expressed must also be 
provided.  If the examiner is unable 
to render any opinion requested, it 
should be so indicated on the 
record, and the reasons should be 
noted. 

4. The RO should provide the veteran with 
adequate notice of the date and place of 
any VA examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2003).

5. The RO should then adjudicate the 
issue of entitlement to service 
connection for a neck disability, to 
include as secondary to service-connected 
residuals of a low back injury.  If the 
RO continues the denial, it should then 
issue an SOC to the veteran with respect 
to this issue.  The veteran and his 
accredited representative should be 
advised of the time period in which to 
perfect his appeal. Regulations mandate 
that this SOC is to be issued separately 
from the SSOC described in the following 
instruction.  See 38 C.F.R. §§ 19.26 and 
19.29 (2003).

6.  The RO should then readjudicate the 
issue of entitlement to an increased 
disability evaluation for residuals of 
the low back injury with express 
consideration of VAOPGCPREC 3-2000.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the January 2003 SOC.  The 
veteran and his accredited representative 
should be given the opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





